 1                  PETER R. DION-KINDEM (SBN 95267)
                    THE DION-KINDEM LAW FIRM
 2                  PETER R. DION-KINDEM, P. C.
 3   2945 Townsgate Road, Suite 200
     Westlake Village, CA 91361
 4   Telephone:    (818) 883-4900
     Email: peter@dion-kindemlaw.com
 5
     LONNIE C. BLANCHARD, III (SBN 93530)
 6   THE BLANCHARD LAW GROUP, APC
 7   3579 East Foothill Blvd., No. 338
     Pasadena, CA 91107
 8   Telephone:    (213) 599-8255
     Fax:          (213) 402-3949
 9   Email: lonnieblanchard@gmail.com
10
     Attorneys for Plaintiff Sarmad Syed
11

12                                  UNITED STATES DISTRICT COURT

13                                 EASTERN DISTRICT OF CALIFORNIA
14

15    Sarmad Syed, an individual, on behalf of himself   Case No. 1:14-cv-00742-WBS-BAM
      and all others similarly situated,
16                                                       Order Granting Request to Appear
             Plaintiff,                                  Telephonically to the Motion for Final
17                                                       Approval Hearing
             vs.
18

19    M-I LLC, a Delaware Limited Liability Company,
      PreCheck, Inc., a Texas Corporation, and Does 1    Date:      August 5, 2019
20    through 10,                                        Time:      1:30 p.m.
                                                         Place:     Courtroom 5
21           Defendants.

22

23

24

25

26
27

28
      [Proposed] Order Granting Request to Appear Telephonically to the Motion for Final Approval
                                              Hearing
                                                  1
 1
            Having reviewed the Request to Appear Telephonically to the Motion for Final Approval
 2
     Hearing scheduled for August 5, 2019 at 1:30 p.m., and for good cause shown, it is hereby Ordered:
 3
            Plaintiff’s Request to Appear Telephonically is Granted. Peter Dion-Kindem’s best available
 4
     number to be reached is 818-429-3553. Lonnie C. Blanchard, III’s best available number to be reached
 5
     is 213-479-6460. The courtroom deputy shall email counsel with instructions on how to participate in
 6
     the telephone conference call.
 7

 8   Dated: July 2, 2019
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
      [Proposed] Order Granting Request to Appear Telephonically to the Motion for Final Approval
                                              Hearing
                                                  2
